Matter of Morales v Morales (2017 NY Slip Op 06783)





Matter of Morales v Morales


2017 NY Slip Op 06783


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


1019 CAF 16-00880

[*1]IN THE MATTER OF STEVEN MORALES, PETITIONER-RESPONDENT,
vSARAH MORALES, RESPONDENT-APPELLANT. 


LAW OFFICE OF PETER VASILION, ESQ., WILLIAMSVILLE (PETER P. VASILION OF COUNSEL), FOR RESPONDENT-APPELLANT. 
JENNIFER M. LORENZ, ORCHARD PARK, FOR PETITIONER-RESPONDENT. 
JOSEPH C. BANIA, ATTORNEY FOR THE CHILD, BUFFALO. 

	Appeal from an order of the Family Court, Erie County (Brenda Freedman, J.), entered April 28, 2016 in a proceeding pursuant to Family Court Act article 6. The order granted sole custody of the parties' child to petitioner and supervised visitation to respondent. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order that modified a prior order of custody by granting petitioner father sole custody of the subject child and requiring the mother's visitation to be supervised. We affirm for reasons stated in the decision at Family Court. We add only that, contrary to the mother's contention, the court was authorized to modify the prior custody order inasmuch as the father moved for such relief by order to show cause (see Family Ct Act § 651 [b]; cf. Matter of Kieffer v DeFrain, 147 AD3d 1539, 1540, lv denied 29 NY3d 910; Matter of Majuk v Carbone, 129 AD3d 1485, 1485-1486).
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court